Citation Nr: 0833708	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  04-37 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbar strain.

2.  Entitlement to a compensable initial rating, and, 
effective November 7, 2007, a rating in excess of 10 percent, 
for a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from June 2000 to September 
2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in August 2008.  The 
hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran withdrew his appeal for an increased rating 
for lumbar strain on June 12, 2008.

2.  Throughout the appellate period, the veteran's bilateral 
pes cavus with plantar fasciitis is manifested by pain and 
tenderness, hammertoes, mild limitation of dorsiflexion of 
the ankle, and a shortened right plantar fascia, but there is 
no evidence of all toes tending to dorsiflexion, limitation 
of dorsiflexion of the ankle to 0 degrees, or marked 
tenderness, and, on the whole, the bilateral foot disability 
is not productive of symptomatology of a moderately severe 
foot injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issue of an increased 
rating for lumbar strain have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  The criteria for a 10 percent rating, but no higher, for 
bilateral foot disability have been met for the entire 
appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5278, 
5284 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lumbar Strain

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2007).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2007).

On June 12, 2008, the veteran submitted a statement 
expressing his desire to withdraw his appeal of the issue of 
entitlement to an increased rating for lumbar strain.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to this issue and it 
must be dismissed.

Bilateral Foot Disability

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In October 2002, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice then 
required for the initial claim of service connection.  
Service connection was subsequently granted, and the veteran 
appealed the initial rating.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Goodwin v. Peake, No. 05-0876 
(U.S. Vet. App. May 19, 2008).  Therefore, no further notice 
is needed.

In any event, in July 2004 and March 2006, the agency of 
original jurisdiction (AOJ) sent letters to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) for the claim for an increased initial 
rating, to include as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and the claim was 
subsequently readjudicated.  VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as providing VA examinations, 
obtaining treatment records, and providing a personal 
hearing.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  
Consequently, the Board finds that the claim is ready for 
adjudication.  

Increased Rating

For historical purposes, it is noted that service connection 
was established for bilateral plantar fasciitis with pes 
cavus and tarsal tunnel in the September 2003 Rating Decision 
based on evidence of in-service treatment for a bilateral 
foot disability.  A noncompensable disability evaluation was 
initially assigned.  This rating was later increased to 10 
percent, effective November 7, 2007, based on evidence of 
worsened symptomatology.  See May 2008 rating decision.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

Service treatment records report assessments of and treatment 
for bilateral plantar fasciitis secondary to a pes cavus 
foot-type and tarsal tunnel syndrome.  A December 2002 VA 
examination record reports the veteran's history of pain in 
the arches of his feet.  The record notes that the veteran 
had a steady gait and normal posture.  It also indicates that 
the veteran was able to rise on his heels and toes and tandem 
walk with minimal difficulty.  The examination record does 
not otherwise report any findings for the feet, other than to 
note that X-ray images were normal and that the veteran had 
"full range of motion of all joints [other than the back and 
wrists] with no instability, swelling, or edema".  The 
examiner diagnosed the veteran with plantar fasciitis.

An October 2004 statement from a private physician reports 
that the physician had been treating the veteran for 
approximately two years.  The physician stated that he had 
seen the veteran for "significant problems" with his ankles 
and feet, due to recurrent and debilitating "degeneration, 
tendonitis, and bursitis."  See Corbin statement.  

A May 2006 VA examination record reports the veteran's 
history of pain in both feet when he first gets out of bed 
and after prolonged standing and walking.  He also reported 
that sometimes he has no strength in his feet, so he 
collapses to the ground.  The veteran denied any history of 
pain in the feet while resting, and he indicated that the 
pain usually onset after long walking.  The veteran reported 
that he is unable to run much.  Inspection indicated that the 
ankles appeared unremarkable and that the veteran had high-
arch feet with tenderness in the plantar arches and the 
calcaneal areas bilaterally.  The veteran also reported 
having pain with heel-walking and when rising on the heels 
and toes.  There were no other abnormalities in the feet:  
pedal pulses were well-palpable, there was no swelling, and 
there were no skin or vascular changes.  X-ray images were 
suspicious of pes cavus, with mild hallux valgus deformity 
and mild flexion deformities of the distal interphalangeal 
joints.  The examiner diagnosed the veteran with a pes cavus 
deformity with mild hallux valgus and mild hammer toe 
deformities.  The examiner stated that the functional loss 
due to pain was mild.  The examiner also reported that joint 
function was additionally limited by pain, fatigue, and 
weakness secondary to repetitive use and flare-ups, and the 
examiner estimated that the functional loss at that time 
would be mild to moderate.  

In September 2006, the veteran began seeing a private 
podiatrist for his bilateral foot problem.  See generally 
Ciavarelli treatment records.  See also June and November 
2007 statements.  The initial treatment record reports that 
the veteran had no nail deformity, no neurological deficit, 
and no lesions, calluses, or other skin deformity.  The 
musculoskeletal examination was normal with the exception of 
findings of moderate plantar fasciitis and moderate pes 
planus.  An ultrasound showed plantar fasciitis, manifested 
in part by a right plantar fascia of 0.75 centimeters and a 
left plantar fascia of 1.12 centimeters.  Subsequent 
treatment records report little changes in the symptoms and 
continued findings of pes planus and plantar fasciitis 
bilaterally.  The records indicate that the veteran was 
treated with anti-inflammatories, cortisone injections, 
physical therapy, and foot orthotics but that nothing had 
significantly affected his pain.  

An April 2008 VA examination record reports the veteran's 
history of shooting pain in both arches that radiates up the 
legs when he is walking and even sometimes when he is not 
walking.  The veteran stated that when he has pain, he cannot 
control his balance. The veteran also reported that he has 
swelling when he walks a lot, rigidity in the morning that 
requires approximately 30 minutes of stretching to alleviate, 
and occasional tingling in the arches.  The veteran stated 
that he had received injections in his feet, which did not 
provide any significant relief.  He also reported that he 
used orthotics but not a brace.  The examiner noted that 
posture and gait were normal, though the veteran had 
difficulty walking on the heels.  Neurological and sensory 
examinations were normal, as was coordination.  The veteran 
had high arches bilaterally, and a callus on the medial 
aspect of each big toe.  There was tenderness over the heels, 
metatarsal heads, and mid-foot bilaterally.  The veteran also 
reported tenderness over the dorsum of both feet.  There was 
no swelling and no signs of inflammation.  Range of motion of 
the right ankle included dorsiflexion to 10 degrees, plantar 
flexion to 45 degrees, inversion to 20 degrees, and eversion 
to 15 degrees.  Range of motion of the left ankle included 
dorsiflexion to 15 degrees, plantar flexion to 40 degrees, 
inversion to 20 degrees, and eversion to 15 degrees.  The 
veteran complained of pain in the arches with dorsiflexion 
and pain on the top of the feet with plantar flexion.  X-ray 
images showed mild flexion deformities of the distal 
interphalangeal (DIP) joints of the fourth through the fifth 
toes, moderate-sized plantar calcaneal tuberosities, and 
small retrocalcaneal spurs.  The veteran was assessed with 
pes cavus with plantar fasciitis, associated with moderate-
sized plantar calcaneal tuberosities and small calcaneal 
spurs and mild flexion deformities of the DIP joints of the 
fourth and fifth toes.  

In August 2008, the veteran provided testimony at a Travel 
Board hearing.  The veteran testified that his feet hurt 
every day, that he has to rub his feet at least 30 minutes 
each morning just so he can stand on them, and that by the 
end of the day he can barely walk.  He added that his 
bilateral foot disability has also made it so he can no 
longer run or do many types of cardiovascular activities.  
The veteran testified that he has used orthotics and night 
splints, but they do provide significant help.  He also 
testified that he has used a cane on occasion, but not often 
because he did not want to be seen with a cane.  The veteran 
has additionally submitted statements, written by himself, 
friends, and family, which also report that the veteran's 
feet give him pain and that the bilateral foot disability has 
made daily functions such as walking and running more 
difficult to perform.  

The veteran's bilateral foot disability is rated under 
Diagnostic Code (DC) 5278.  DC 5278 provides a 10 percent for 
bilateral pes cavus manifested by some limitation of 
dorsiflexion at the ankle, definite tenderness under the 
metatarsal heads, and dorsiflexion of the great toe, and a 30 
percent rating for bilateral pes cavus with all toes tending 
to dorsiflexion, limitation of dorsiflexion at ankle to right 
angle, shortened plantar fascia, and marked tenderness under 
metatarsal heads.  

Based on the veteran's consistent history of pain and 
functional impairment secondary to the bilateral foot 
disability, and the findings of pes cavus resulting in hallux 
valgus and flexion deformities of the DIP joints of the 
fourth and fifth toes bilaterally, the Board finds that a 10 
percent rating is warranted under DC 5278 throughout the 
appellate period.  

A rating in excess of 10 percent is not warranted under DC 
5278, however.  The evidence includes no findings of all toes 
tending to dorsiflexion or limitation of dorsiflexion to 0 
degrees.  Additionally, although the record includes findings 
of tenderness under the metatarsal heads, there is no finding 
of marked tenderness.  Consequently, while the evidence 
suggests that the right plantar fascia is shortened, the 
Board finds that, on the whole, the veteran's symptomatology 
does not approximate the disability picture considered by the 
30 percent rating.  

The Board has also considered whether a rating in excess of 
10 percent is warranted under an alternate diagnostic code.  
Under DC 5284, a 10 percent rating is assigned for moderate 
foot injuries, a 20 percent rating is assigned for moderately 
severe foot injuries, and a 30 percent rating is assigned for 
severe foot injuries.  The appropriate rating for orthopedic 
conditions is determined after consideration of functional 
loss due to flare-ups, fatigability, incoordination, 
weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  

Although the record includes findings of tenderness and the 
veteran's history of pain and stiffness, on the whole, the 
veteran's symptoms do not approximate "moderately severe" 
foot injury.  The record consistently indicates that the 
veteran is able to walk unassisted with a normal gait cycle, 
that the veteran's ankles have near-normal range of motion, 
and that sensation and coordination are intact bilaterally.  
See 38 C.F.R. 4.71a, Plate I.  Additionally, there are no 
findings of instability, and the veteran's bilateral foot 
disability is generally characterized as mild to moderate, 
including during flare-ups.  Consequently, although the 
record indicates complaints of pain and findings of some 
limitation of motion of the ankles and flexion deformities of 
the fourth and fifth toes, the Board finds that the symptoms 
most nearly approximate "moderate" foot injury, rather than 
"moderately severe" foot injury, and a rating in excess of 
10 percent is not warranted under DC 5284.  

A rating in excess of 10 percent is also not warranted under 
an alternate rating code.  As 10 percent rating is the 
highest available rating under DC 5279 (anterior 
metatarsalgia), 5281 (hallux rigidus), and 5282 (hammer toe), 
further consideration under those rating codes would be of no 
benefit to the veteran.  DC 5283 (malunion of the tarsal or 
metatarsal bones) is not for consideration, as there is no 
evidence that the veteran suffers from this condition.  
Additionally, a higher rating is not warranted under DC 5276 
(flatfoot) as the evidence suggests that the veteran does not 
have flatfoot.  The Board notes that private treatment 
records report findings of bilateral flatfoot.  The 
assessments were not corroborated by X-ray findings, however, 
and VA examination records consistently indicate that the 
veteran has high arches with no evidence or findings of 
flatfoot.  The Board finds the X-ray findings and VA 
examinations, which were conducted subsequent to the private 
treatment, more probative and finds that DC 5276 is not 
applicable in this matter.

The Board has also considered whether a separate rating might 
be available.  The Board notes that the veteran has been 
assessed with mild hammertoes bilaterally.  The evidence 
indicates that the veteran's hammertoes/flexion deformities 
have already been considered in the assignment of the 10 
percent rating under DC 5278, however.  To grant a separate 
rating for metatarsalgia would violate the law against 
pyramiding, which specifically states that the evaluation of 
the same manifestations under various diagnoses is to be 
avoided.  See 38 C.F.R. § 4.14 (2007).  Consequently, a 
separate rating is not permitted for the veteran's 
hammertoes.  

A separate rating is also not warranted for any resulting 
limitation of motion of the ankle.  Initially, the Board 
notes that, like the hammertoes, the limitation of 
dorsiflexion has already been considered in the assignment of 
a 10 percent rating under DC 5284.  Additionally, the Board 
notes that a higher rating is not available by rating that 
limitation of motion separately.  DC 5271 provides a 10 
percent rating for moderate limited motion of the ankle.  
Normal range of motion is 20 degrees dorsiflexion and 45 
degrees plantar flexion.  See 38 C.F.R. 4.71a, Plate I.  The 
evidence indicates that the veteran has full or near-full 
plantar flexion, and significant range of dorsiflexion, and 
although there was a complaint of pain with both, the 
veteran's range of motion is too significant to approximate 
even moderate limitation of motion.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  

In sum, the Board finds that a 10 percent rating, but no 
higher, is warranted for the entire appellate period.  


ORDER

The appeal with respect to the issue of entitlement to an 
increased rating for lumbar strain is dismissed.  

A rating of 10 percent, but no higher, for a bilateral foot 
condition is granted for the entire appellate period.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


